     Case 5:19-cv-00060-C Document 114 Filed 10/16/19                          Page 1 of 11 PageID 693



                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                       LUBBOCK DIVISION

KAREN DI PIAZZA, Individually and as                    §
Mother to CORBIN JAEGER and as Personal                 §
Representative of the Estate of CORBIN LEE              §
JAEGER, Deceased,                                       §
                                                        §
         Plaintiff,                                     §
                                                        §      Civil No. 5:19-cv-0060-C
v.                                                      §
                                                        §
WEATHER GROUP TELEVISION, LLC                           §
dba THE WEATHER CHANNEL, et al.                         §
                                                        §
         Defendants.                                    §


           DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE
          OF THE ESTATE OF RANDALL D. YARNALL’S AMENDED ANSWER
                  TO PLAINTIFF’S THIRD AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES Keith Daniels, as Personal Representative of the Estate of Randall D. Yarnall,

or alternatively, the Estate of Randall D. Yarnall, one of the named Defendants in the above entitled

and numbered cause, and files this his answer to Plaintiff’s original complaint and would

respectfully show the Court the following:

                            RESPONSES TO NUMBERED PARAGRAPHS

         1.       Admitted this is generally what is being claimed by the Plaintiff.

         2.       This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations.

         3.       Admitted.
____________________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF RANDALL                   Page 1 of 11
D. YARNALL’S AMENDED ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
  Case 5:19-cv-00060-C Document 114 Filed 10/16/19                             Page 2 of 11 PageID 694



         4.       Defendant is without sufficient knowledge or information to either admit or deny

paragraph 4 as to whether complete diversity exists.

         5.       Admitted.

         6.       Defendant is without sufficient knowledge or information to either admit or deny

paragraph 6.

         7-8.     Defendant is without sufficient knowledge or information to either admit or deny

paragraphs 7-8 as they pertain to the particular entities. However, it is denied that Randall Yarnell

was an employee or agent of any of these entities, much less an employee and/or agent of some or all

these entities. (9-18 now reserved).

         19.      Admitted.

         20.      Admitted.

         21.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. As to the TWC Defendants, this Defendant is without sufficient knowledge or

information to either admit or deny these allegations.

         22.      Defendant is without sufficient knowledge or information to either admit or deny

paragraph 22. (23-25 now reserved).

         26.      While it is admitted there is a conflict of law between Arizona and Texas on these

particular issues, it is Denied that Arizona law should be applied.

         27.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations.


____________________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF RANDALL                   Page 2 of 11
D. YARNALL’S AMENDED ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
  Case 5:19-cv-00060-C Document 114 Filed 10/16/19                             Page 3 of 11 PageID 695



         28.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. Specifically, it is denied as it is unclear what capacities the pleading is

describing. It is admitted they were in the process of filming, or attempting to film, severe weather.

This Defendant is without sufficient knowledge or information to either admit or deny these

allegations concerning as to where the live stream was being shown. Otherwise, admit the you tube

channel generally shows what is described and speaks for itself.

         29.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. It is specifically denied that Williams and Yarnell were employees of the

TWC entities. Otherwise, this Defendant without sufficient knowledge or information to either admit

or deny the remaining allegations.

         30.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. The video will speak for itself. Otherwise, this Defendant without sufficient

knowledge or information to either admit or deny the remaining allegations.

         31.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. It is unclear what the pleading means by “obstructed” or “dangerously limited

the field of vision” so these allegations are denied. This Defendant without sufficient knowledge or

information to either admit or deny the allegations of who paid for the equipment or what Williams




____________________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF RANDALL                   Page 3 of 11
D. YARNALL’S AMENDED ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
  Case 5:19-cv-00060-C Document 114 Filed 10/16/19                             Page 4 of 11 PageID 696



might have said on a podcast. And, it is unclear just what Williams was referring to concerning his

view being better than the window, so to the extent this is an allegation, it is denied.

         32.      Admit Yarnall used such equipment, but denied as to dangerously obstructing his

view. This Defendant is without sufficient knowledge to admit or deny who paid for the equipment.

         33.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations.

         34.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations.

         35.      This Defendant without sufficient knowledge or information to either admit or deny

the allegations.

         36.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations.

         37.      It is unclear as to whether this situation means that TWC used the Suburban as a

mobile broadcasting studio, or just what is meant as to that statement, therefore this part of the

paragraph is denied. Otherwise, the video will speak for itself.

         38.      Denied.

         39.      This Defendant without sufficient knowledge or information to either admit or deny

the allegations. Otherwise, the press release will speak for itself.




____________________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF RANDALL                   Page 4 of 11
D. YARNALL’S AMENDED ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
  Case 5:19-cv-00060-C Document 114 Filed 10/16/19                             Page 5 of 11 PageID 697



         40.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations.

         41.      Defendant is without sufficient knowledge or information to either admit or deny

these allegations concerning insurance. Otherwise, the videos will speak for themselves.

         42.      Defendant is without sufficient knowledge or information to either admit or deny

these allegations.

         43.      Defendant is without sufficient knowledge or information to either admit or deny

paragraph 43.

         44.      Defendant is without sufficient knowledge or information to either admit or deny

paragraph 44.

         45.      Defendant is without sufficient knowledge or information to either admit or deny

paragraph 45.

         46.      Defendant is without sufficient knowledge or information to either admit or deny

paragraph 46.

         47.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. Otherwise, Defendant is without sufficient knowledge or information to either

admit or deny paragraph 47.

         48.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally




____________________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF RANDALL                   Page 5 of 11
D. YARNALL’S AMENDED ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
  Case 5:19-cv-00060-C Document 114 Filed 10/16/19                             Page 6 of 11 PageID 698



denies all allegations. Otherwise, Defendant is without sufficient knowledge or information to either

admit or deny paragraph 48.

         49.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. Otherwise, Defendant is without sufficient knowledge or information to either

admit or deny paragraph 49.

         50.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. Otherwise, Defendant is without sufficient knowledge or information to either

admit or deny what TWC knew or did not know at any given time.

         51.      Admit this is what Plaintiff is claiming to do.

         52.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. Otherwise, Denied that all Defendants acted negligently, grossly negligent

and/or with malice.

                  a.       Denied as to TWC Defendants operating a motor vehicle

                  b.       Denied as to TWC Defendants operating a motor vehicle.

                  c.       Denied.

                  d.       Denied.

                  e.       Defendant is without sufficient knowledge or information to either admit or

deny paragraph 52(e).




____________________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF RANDALL                   Page 6 of 11
D. YARNALL’S AMENDED ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
  Case 5:19-cv-00060-C Document 114 Filed 10/16/19                             Page 7 of 11 PageID 699



                  f.       Defendant is without sufficient knowledge or information to either admit or

deny paragraph 52(f).

                  g.       Defendant is without sufficient knowledge or information to either admit or

deny paragraph 52(g).

         53.      Denied.

         54.      Admit this is what Plaintiff is claiming to do.

         55.      Admit that Plaintiff as the mother of Jaeger is statutory beneficiary and able to bring a

claim under the Texas Wrongful Death and Survival Statute, but denied that she would be entitled to

bring a claim for all statutory beneficiaries.

         56.      Defendant is without sufficient knowledge or information to either admit or deny

paragraph 56

         57.      Admitted.

         58.      Denied.

         59.      Admit that Texas Law allows a claim for personal injuries.

         60.      Denied.

         61.      Admit this is what Plaintiff is claiming to do.

         62.      Admitted.

         63.      Admitted.

         64.      Denied.

         65.      Denied.

         66.      Denied.

                  a.       Denied.


____________________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF RANDALL                   Page 7 of 11
D. YARNALL’S AMENDED ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
  Case 5:19-cv-00060-C Document 114 Filed 10/16/19                             Page 8 of 11 PageID 700



                  b.       Defendant is without sufficient knowledge or information to either admit or

deny paragraph 66(b).

                  c.       Denied.

                  d.       Defendant is without sufficient knowledge or information to either admit or

deny paragraph 66(d).

                  e.       Denied.

                  f.       Admit the estate is entitled to recover these expenses upon a finding of fault.

                  g.       Denied.

                  h.       Denied.

                  i.       Admit entitled to prejudgment interest as allowed by law upon a finding of

fault and an award of certain, but not all actual damages, such as future damages.

                  j.       Admit entitled to post-judgment interest as allowed by law upon a finding of

fault and an award of certain, but not all actual damages.

         67.      Admit this is what Plaintiff is seeking by this pleading.

         68.      Admitted as to this Defendant.

         69.      Admitted.

         Prayer. Denied as to the damages and amount claimed.

                                        AFFIRMATIVE DEFENSES

         70.      Based upon the allegations contained in the Plaintiff’s Third Amended Complaint

(Document 111) and the facts and applicable law known at this time, Defendant Estate of Yarnell,

pursuant to Rule 8(c), Fed. R. Civ. Proc., pleads the following affirmative defenses as bars to

Plaintiff’s claims and as grounds for dismissal of the lawsuit:


____________________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF RANDALL                   Page 8 of 11
D. YARNALL’S AMENDED ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
  Case 5:19-cv-00060-C Document 114 Filed 10/16/19                             Page 9 of 11 PageID 701



         71.      Plaintiff’s claims are derivative and as such, are barred in whole or in part, by the

negligence of Corbin Lee Yaeger pursuant to Chapter 33 et seq. of the Texas Civil Practices and

Remedies Code. Corbin Lee Yaeger was negligent in his failure to control his speed, failure to keep

a proper lookout, failure to timely apply his brakes and/or take proper evasive action.

         72.      Plaintiff’s claims against this Defendant are barred in whole or in part by the

negligence, if any, of the settling tortfeasors, and limited by the percentage of negligence, if any, as

to this Defendant pursuant to Sections 33.003 and 33.013 of the Texas Civil Practice & Remedies

Code.

         73.      Pleading further, if same be necessary, Defendant would show by way of affirmative

defense that the Plaintiffs’ claims against this Defendant for punitive damages are barred in whole or

in part by both the Texas and US Constitutional protections, Chapter 41 of the Texas Civil Practice

& Remedies Code which governs the submission, proof and limitations on such an award.

         74.      Pleading further, if same be necessary, Defendant would show by way of affirmative

defense that the Plaintiffs’ claims for pre and post judgment interest against this Defendant are

barred in whole or in part by Ch. 304 of the Texas Finance Code and Ch. 41 of the Texas Civil

Practice & Remedies Code.

         75.      Pleading further, Defendant is hereby entitled pursuant to Section 33.012 of the Texas

Civil Practice and Remedies Code, a credit equal to the sum of the dollar amounts of any and all

settlements with any other person, party or entity concerning this matter.

         76.      Plaintiff’s estate survival claims are barred in whole as there is no evidence of

conscious pain and suffering.




____________________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF RANDALL                   Page 9 of 11
D. YARNALL’S AMENDED ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
 Case 5:19-cv-00060-C Document 114 Filed 10/16/19                             Page 10 of 11 PageID 702



         77.      Plaintiff’s claims for punitive and/or exemplary damages are barred by Texas

Constitution Art. XVI, Sect. 26.

         78.      Plaintiffs’ claims for medical expenses are limited to those reasonable and necessary

expenses actually caused by the allegations against this Defendant and actually paid or incurred

pursuant to Section 41.0105 of the Texas Civil Practice & Remedies Code.

                                                    PRAYER

         WHEREFORE, HAVING ANSWERED HEREIN, Defendant Keith Daniels, as Personal

Representative of the Estate of Randall D. Yarnall, or alternatively, the Estate of Randall D. Yarnell,

prays that the true facts be ascertained, that he be relieved from any and all liability in connection

with this lawsuit, he be discharged with his costs, and for such other and further relief to which he

may show himself to be justly entitled.



                                                      Respectfully submitted,


                                                      BY: /s/ Robert B. Wagstaff
                                                             Robert B. Wagstaff
                                                             Attorney-in-Charge
                                                             State Bar No. 20665000
                                                             rwagstaff@mcmahonlawtx.com

                                                      MCMAHON SUROVIK SUTTLE, P.C.
                                                      P. O. Box 3679
                                                      Abilene, TX 79604
                                                      (325) 676-9183 Telephone
                                                      (325) 676-8836 Fax

                                                      ATTORNEYS FOR DEFENDANT
                                                      KEITH DANIELS, AS PERSONAL
                                                      REPRESENTATIVE OF THE ESTATE
                                                      OF RANDALL D. YARNALL


____________________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF RANDALL                   Page 10 of 11
D. YARNALL’S AMENDED ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
 Case 5:19-cv-00060-C Document 114 Filed 10/16/19                             Page 11 of 11 PageID 703



                                      CERTIFICATE OF SERVICE

         This is to certify that a true copy of the above and foregoing instrument was filed

electronically with the Court’s electronic filing system on this 16th day of October, 2019, in

accordance with the Federal Rules of Civil Procedure and LR 5.1 of the Northern District of Texas.


                                                                /s/ Robert B. Wagstaff
                                                               Robert B. Wagstaff




____________________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF RANDALL                   Page 11 of 11
D. YARNALL’S AMENDED ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
